Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         02-NOV-2018
                                                         01:39 PM

                           SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


       ANNETTE M. KELEPOLO, Respondent/Plaintiff-Appellee,

                                 vs.

           GRACIANO KEHOPU FERNANDEZ, NANCY FERNANDEZ,
     GRACE LYN W. FERNANDEZ-CHISHOLM, DAMIEN K. KAINA, JR.,
         FRANK I. KAINA, JOSEPH T. KAINA, PATRICK KAINA,
    TAMARA SMITH-KAUKINI, Petitioners/Defendants-Appellants.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CIVIL NO. 16-1-0453(1))

     ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI AND
        DIRECTING ANSWER TO PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

            Upon consideration of petitioners’ application for writ

of certiorari or in the alternative petition for writ of

mandamus, filed on September 5, 2018, respondent’s response to

the application for writ of certiorari, filed on October 3, 2018,

the respective supporting documents, and the record, it appears

that petitioner is seeking certiorari review of the Intermediate

Court of Appeals’ August 15, 2018 order granting in part the

motions for stay and the September 4, 2018 order denying the

motion for reconsideration or, in the alternative, a writ of

mandamus.   The August 15, 2018 and September 4, 2018 orders are

not reviewable by the supreme court by application for a writ of
certiorari.    See HRAP 40.1(a); HRS §§ 602-5(a)(1) and 602-59(a).

Accordingly,

          IT IS HEREBY ORDERED that:

          1.     As to the request for certiorari review, the

application for a writ of certiorari is dismissed.

          2.     As to the request for mandamus relief:

                 a.     Within twenty (20) days from the date of this

order, the respondent shall file an answer to the petition.

                 b.     The appellate clerk shall serve a copy of

this order upon the respondent as required by HRAP Rule 21(c).

          DATED:      Honolulu, Hawai#i, November 2, 2018.

                                        /s/ Mark E. Recktenwald

                                        /s/ Paula A. Nakayama

                                        /s/ Sabrina S. McKenna

                                        /s/ Richard W. Pollack

                                        /s/ Michael D. Wilson




                                    2